Opinion issued December 5, 2017




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00809-CV
                           ———————————
                         IN RE JOE DUHON, Relator



   Original Proceeding on Petition for Writs of Mandamus and Prohibition


                         MEMORANDUM OPINION
      Relator, Joe Duhon, filed a combined petition for: (1) a writ of mandamus

seeking to compel the respondent, the Honorable Benjamin H. Leman, County

Judge, Grimes County, to vacate the nunc pro tunc order and abstract of judgment,

both signed on April 17, 2017, by the Honorable John LeFlore, Justice Court,

Precinct 3, Grimes County, and (2) a writ of prohibition, among other things, to

allow relator’s trial de novo to continue in County Court in the underlying
proceeding.1 Real party in interest John Pierce, an attorney proceeding pro se, filed

an amended response in opposition.

      We deny the petition for a writ of mandamus and prohibition.2 See TEX. R.

APP. P. 52.8(a), (d).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




1
      The underlying case is John Pierce v. Joe Duhon, Cause No. 4220, pending in the
      County Court, Grimes County, Texas, the Honorable Benjamin H. Leman presiding.
2
      This Court previously dismissed for want of jurisdiction relator’s similar petition,
      filed in the underlying justice court cause No. 2016-01C, because it was directed at
      Judge LeFlore of the justice court as the respondent. See In re Joe Duhon, No. 01-
      17-00578-CV, 2017 WL 3262099, at *1 (Tex. App.—Houston [1st Dist.] Aug. 1,
      2017, orig. proceeding) (per curiam) (mem. op.).
                                           2